Citation Nr: 1132383	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-35 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from December 1962 until his retirement in February 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his November 2007 substantive appeal, the Veteran indicated that he wanted a hearing before a Veterans Law Judge.  In a December 2009 statement, the Veteran withdrew his request for a hearing before the Board.  Therefore, the Veteran's request for a hearing is found to be properly withdrawn.  See 38 C.F.R. § 20.704(e) (2010).


REMAND

The Board finds that additional evidence is required before the Veteran's claim of entitlement to service connection for bilateral hearing loss disability is decided.  

The Board notes that a review of the Veteran's service treatment records (STRs) shows that there is no enlistment examination or audiogram of record, so the Veteran's hearing at enlistment is impossible to know.  However, a review of the STRs shows that the Veteran was afforded several audiograms during his long period of active service.  These audiograms show that the Veteran's hearing fluctuated a bit during his active service.  At best, the Veteran's audiogram results at his April 1979 periodic examination in were as follows: 

Hertz (Hz)
1000
2000
3000
4000
Right 
5
5
10
10
Left
0
0
5
5

At the time of his retirement examination in November 1988, the Veteran was provided a final audiogram.  The audiogram results at that time were as follows:

Hertz (Hz)
1000
2000
3000
4000
Right 
10
5
10
20
Left
10
5
10
25
The audiogram results indicate that the Veteran's hearing underwent a moderate shift at 1000 Hz in his right ear and at 2000 Hz and 3000 Hz in his left ear.  The audiogram results also indicate that the Veteran's hearing underwent a significant shift at 4000 Hz in his right ear and at 1000 Hz and 4000 Hz in his left ear.  Additionally, the Board notes that the threshold for normal hearing is between 0 and 20 decibels, and a higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the Board finds that while the Veteran did not have bilateral hearing loss disability for VA purposes at the time of his separation, the Veteran's hearing did undergo a change while in active service and he actually had worse than normal hearing in his left ear at 4000 Hz at the time of his separation.

A review of the post-service medical evidence shows that the Veteran was first seen for complaints of hearing loss at the VA Medical Center in April 2002.  Since that time, the Veteran has been diagnosed with and followed for hearing loss at the VA Medical Center.  The Veteran has also been given hearing aids for treatment of his hearing loss. 

Additionally, in his March 2005 claim, the Veteran reported that when he was diagnosed with hearing loss, his doctor told him that he had likely had hearing loss for quite some time.  In his May 2007 notice of disagreement, he stated he had been giving hearing aids by the VA Medical Center and that the audiologist told him that his hearing loss began in service.  He noted that she had reviewed his service treatment records.

In light of the shifts in the Veteran's hearing during his active service, the evidence showing abnormal hearing in his left ear at separation, and the medical evidence indicating that the Veteran has a current diagnosis of hearing loss; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present bilateral hearing loss disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.
Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2010).

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO/AMC should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice that is in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2. The RO/AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3. The Veteran should be afforded a VA examination by an audiologist or a physician with the sufficient expertise to determine the extent and etiology of any currently present hearing impairment.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims folder, the examiner should provide an opinion with respect to the hearing impairment in each ear as to whether there is a 50 percent or better probability that the disorder is etiologically related to noise exposure in service or had its onset during the Veteran's active service.

The supporting rationale for all opinions expressed must be provided.

4. The RO/AMC should undertake any other development it determines to be warranted.

5. Then, the RO/AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

